                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SONIA DUNN-RUIZ,
                                                                                          Case No. 19-cv-08121-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER GRANTING MOTION TO
                                                                                          REMAND AND VACATING HEARING
                                  10     VOLKSWAGEN GROUP OF AMERICA,
                                         INC.,                                            Re: Dkt. No. 13
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiff Dunn-Ruiz’s motion to remand. The matter is fully

                                  15   briefed and suitable for decision without oral argument. Accordingly, the hearing set for

                                  16   February 12, 2020 is VACATED. Having read the parties’ papers and carefully

                                  17   considered their arguments and the relevant legal authority, and good cause appearing,

                                  18   the court hereby rules as follows.

                                  19                                            DISCUSSION

                                  20   A.     Legal Standard

                                  21          Removal jurisdiction is based entirely on federal statutory authority. See 28

                                  22   U.S.C. §§ 1441–55. A defendant may remove “any civil action brought in a State court of

                                  23   which the district courts . . . have original jurisdiction[.]” 28 U.S.C. § 1441(a). A federal

                                  24   district court has original jurisdiction over all civil actions where the amount in controversy

                                  25   exceeds $75,000 and is between citizens of different states. 28 U.S.C. § 1332(a)(1)

                                  26   (“The district courts shall have original jurisdiction of all civil actions where the matter in

                                  27   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

                                  28   between . . . citizens of different States”). “The amount in controversy includes claims for
                                  1    general and special damages (excluding costs and interests), including attorneys fees, if

                                  2    recoverable by statute or contract, and punitive damages, if recoverable as a matter of

                                  3    law.” Conrad Assocs. v. Hartford Acc. & Indem. Co., 994 F. Supp. 1196, 1198 (N.D. Cal.

                                  4    1998).

                                  5             “To remove a case from a state court to a federal court, a defendant must file in

                                  6    the federal forum a notice of removal ‘containing a short and plain statement of the

                                  7    grounds for removal.’ When removal is based on diversity of citizenship, an amount-in-

                                  8    controversy requirement must be met. . . . If the plaintiff's complaint, filed in state court,

                                  9    demands monetary relief of a stated sum, that sum, if asserted in good faith, is ‘deemed

                                  10   to be the amount in controversy.’ When the plaintiff's complaint does not state the

                                  11   amount in controversy, the defendant's notice of removal may do so.” Dart Cherokee

                                  12   Basin Operating Co., LLC v. Owens, 574 U.S. 81, 83–84 (2014) (quoting 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1446(a) & (c)(2)) (citing § 1446(c)(2)(A)).

                                  14            “[W]hen a defendant seeks federal-court adjudication, the defendant's amount-in-

                                  15   controversy allegation should be accepted when not contested by the plaintiff or

                                  16   questioned by the court.” Id. at 87. “If the plaintiff contests the defendant's allegation,

                                  17   § 1446(c)(2)(B) instructs: ‘Removal . . . is proper on the basis of an amount in

                                  18   controversy asserted’ by the defendant ‘if the district court finds, by the preponderance of

                                  19   the evidence, that the amount in controversy exceeds’ the jurisdictional threshold.” Id. at

                                  20   88. “[W]hen a defendant's assertion of the amount in controversy is challenged[,] . . .

                                  21   both sides submit proof and the court decides, by a preponderance of the evidence,

                                  22   whether the amount-in-controversy requirement has been satisfied.” Id.

                                  23            Once confronted with a motion to remand, the defendant bears the burden of

                                  24   establishing jurisdiction by a preponderance of the evidence. Ibarra v. Manheim

                                  25   Investments, Inc., 775 F.3d 1193, 1199 (9th Cir. 2015) (“[T]he removing defendant, has

                                  26   the burden of proof on this. Under the preponderance of the evidence standard, if the

                                  27   evidence submitted by both sides is balanced, in equipoise, the scales tip against federal-

                                  28   court jurisdiction.”) (citation omitted); Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195
                                                                                       2
                                  1    (9th Cir. 1988) (“The burden of establishing federal jurisdiction is upon the party seeking

                                  2    removal, and the removal statute is strictly construed against removal jurisdiction.”)

                                  3    (citations omitted). “The ‘strong presumption’ against removal jurisdiction means that the

                                  4    defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,

                                  5    Inc., 980 F.2d 564, 566 (9th Cir. 1992).

                                  6           Both “parties may submit evidence outside the complaint, including affidavits or

                                  7    declarations, or other summary-judgment-type evidence relevant to the amount in

                                  8    controversy at the time of removal.” Ibarra, 775 F.3d at 1197 (internal quotation marks

                                  9    omitted); see also Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005).

                                  10   Defendants cannot rely simply upon “conclusory allegations.” Singer v. State Farm Mut.

                                  11   Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). “As with other important areas of our

                                  12   law, evidence may be direct or circumstantial.” Ibarra, 775 F.3d at 1199.
Northern District of California
 United States District Court




                                  13          If a defendant has improperly removed a case over which the federal court lacks

                                  14   diversity jurisdiction, the federal court must remand the case to state court. See 28

                                  15   U.S.C. § 1447(c).

                                  16   B.     Analysis

                                  17          Plaintiff argues that the complaint states a claim for breach of warranty for a single

                                  18   vehicle, the value of which is below $75,000—a 2016 Audi A7 diesel. She argues that

                                  19   she seeks “actual damages” limited to $25,000, additional damages for pain and suffering

                                  20   limited to $25,000, and an unspecified quantity of punitive damages. Separate from the

                                  21   complaint, plaintiff has “reserve[d] the right to seek punitive damages in the amount of

                                  22   $24,999.00” in a default judgment proceeding. See Dkt. 1-5. Moreover, plaintiff states in

                                  23   her motion that she would not seek any damages that would exceed “the $75,000

                                  24   threshold.” Mot., Dkt. 13 at 3 (“The value of this action is well below $75,000 in total.

                                  25   Moreover, by way of this additional notification, Plaintiff commits to damages, in total, not

                                  26   to [exceed] $75,000.”).

                                  27          Defendant argues that California prohibits a plaintiff in a personal injury suit from

                                  28   specifying the amount of damages being sought (California Code of Civil Procedure,
                                                                                     3
                                  1    § 425.10(b)), such that plaintiff could not in her complaint set forth the amount of

                                  2    damages she is seeking. However, her complaint did specify that she is seeking

                                  3    damages for personal injuries, intentional tort, product liability, fraud, and breach of the

                                  4    covenant of good faith and fair dealing. Suits prevailing on similar legal theories have

                                  5    resulted in damages awards exceeding $75,000. See Winterman Decl., Dkt. 15; RJN,

                                  6    Dkt. 16.

                                  7           Defendant argues that, as a matter of California law, plaintiff’s separate statement

                                  8    of reservation regarding punitive damages (Dkt. 1-5) is not binding. See Cal. Civ. Proc.

                                  9    Code § 425.115(c) (“If the plaintiff seeks punitive damages pursuant to Section 3294 of

                                  10   the Civil Code, and if the defendant appears in the action, the plaintiff shall not be limited

                                  11   to the amount set forth in the statement served on the defendant pursuant to this

                                  12   section.”).
Northern District of California
 United States District Court




                                  13          Plaintiff responds that, because she paid $57,000 for the used automobile at issue

                                  14   in this action, “Defendant’s allegation that the case value can reach above $75,000 is

                                  15   incorrect due to impossibility.” Reply, Dkt. 17 at 1. She also argues that, because this is

                                  16   a “recall issue, it is quite certain the value of this case shall not reach $75,000.” Id. at 2.

                                  17   Finally, she argues that, given that the nature of the case is “small” (or perhaps, a

                                  18   “smell”), the total recovery for the suit “would not reasonably be expected to” exceed

                                  19   $75,000. Id. Plaintiff also speculates that she may not prevail on the punitive damages

                                  20   question.

                                  21          The initial pleading does not specify the quantity of damages the court can “deem[]

                                  22   to be the amount in controversy,” (28 U.S.C. § 1446(c)(2)), other than indicating that the

                                  23   case is an unlimited civil case, where the amount demanded “exceeds $25,000.” Compl.,

                                  24   Dkt. 1-2 at 1. Accordingly, defendant now bears the burden of demonstrating the amount

                                  25   in controversy, and it “must support [its] allegations by competent proof”—not mere

                                  26   allegation. Hertz Corp. v. Friend, 559 U.S. 77, 96–97 (2010).

                                  27          Defendant first points to plaintiff’s “statement of damages” indicating the she seeks

                                  28   $25,000 in costs for repairing her vehicle and $25,000 in damages for pain and suffering.
                                                                                      4
                                  1    Dkt. 1-4. This satisfies defendant’s burden to show, by a preponderance, that at least

                                  2    $50,000 is at stake in the litigation. Additionally, the parties agree that plaintiff “reserve[d]

                                  3    the right” to seek $24,999 in punitive damages in the event of default judgment. Dkt. 1-4.

                                  4    But that reservation of rights—which is unlikely to be applicable given defendant’s active

                                  5    litigation efforts—is not particularly relevant in evaluating the amount in controversy. That

                                  6    declaration is not a statement of the quantity of damages that plaintiff will seek; rather, it

                                  7    is a reservation of rights merely in the event of default, as outlined by California Code of

                                  8    Civil Procedure § 425.115. Defendant is correct in arguing that the reservation “is of no

                                  9    force and effect in terms of limiting the amount of damages that can be awarded.” Opp.,

                                  10   Dkt. 14 at 4. It is also not particularly strong evidence that $24,999 of punitive damages

                                  11   is actually in controversy.

                                  12          Defendant makes a single additional argument. It argues that it has found
Northern District of California
 United States District Court




                                  13   summaries of proceedings in two other cases about odors in cars which have resulted in

                                  14   judgments exceeding $75,000.1 The court is not surprised to learn that defense counsel

                                  15   was able to identify descriptions of two actions alleging violations of the Song-Beverly

                                  16   Consumer Warranty Act that resulted in judgements exceeding $75,000.2 That is where

                                  17   defendant’s analysis begins and ends—“there are California state court automotive

                                  18   lemon law verdicts reported in LEXIS involving allegations of unusual odors/smells in

                                  19   vehicles,” and two have resulted in verdicts over $75,000. Defense counsel makes no

                                  20   attempt to argue that this action is analogous in any relevant way to those two cherry-

                                  21
                                       1
                                  22     Defendant’s request for judicial notice claims to attach “[t]he verdict rendered” in two
                                       actions, although no verdict forms, docket entries, or other materials from any court
                                  23   proceeding are attached. Dkt. 16 at 1 ¶¶ 1–2. Rather, the defendant attaches two
                                       summary descriptions of proceedings from a website called “verdictsearch.com”
                                  24   apparently sourced through LexisNexis. Plaintiff has not challenged these materials, and
                                       the court has considered them.
                                  25   2
                                         The court also notes that defendant describes the Hounslow action as resulting in a
                                  26   $149,439 verdict (Opp. at 3), although defendant fails to note that “[a]s part of the verdict,
                                       the Hounslows returned the vehicle,” which was originally purchased for $143,998. See
                                  27   Dkt. 16-2 at 4–5. That said, it appears that the $149,439 figure does not include the
                                       approximately $100,000 in attorneys’ fees granted to the Hounslows. See id.
                                  28   Defendant’s briefing does not address these points at all, and the summary descriptions
                                       defendant has filed with the court are not entirely clear on these points.
                                                                                     5
                                  1    picked cases, other than to argue that each concerns a smell in the plaintiff’s car.

                                  2             Defendant does not explain, for example, that the Hounslow case awarded total

                                  3    damages within $6,000 of the purchase price of the car. See Dkt. 16-2 at 4–5. Nor does

                                  4    defendant explain that the Doppes case awarded $215,400 in breach of warranty

                                  5    damages for a car purchased for $192,000—about 12% more than the purchase price of

                                  6    the car. If analogized to this action, the Doppes verdict would suggest that this action

                                  7    has an amount in controversy under $64,000. Nor does plaintiff make any attempt to

                                  8    explain why the $100,000 in damages awarded for general personal injury damages in

                                  9    Doppes (separate from the breach of warranty claim) is analogous in any respect to this

                                  10   case. See MIC Philberts Investments v. Am. Cas. Co. of Reading, Pa., No. 1:12-CV-

                                  11   0131 AWI-BAM, 2012 WL 2118239, at *6 (E.D. Cal. June 11, 2012) (defendant “made no

                                  12   effort to compare the facts of those cases with the alleged facts of this case.”).
Northern District of California
 United States District Court




                                  13            But even if this guesswork about Doppes and Hounslow suggested that the

                                  14   present action would concern damages totaling $75,000, the court would still be left to

                                  15   wonder why it should expect this action to resemble those actions. Other than the fact

                                  16   that each concerns a smell in a car, defendant has offered the court no reason to believe

                                  17   that this case would resemble the two that it cites in terms of the quantum of damages

                                  18   and fees.3 In particular, defendant offers no discussion at all about the facts underlying

                                  19   the requests for punitive damages in any of the three cases.

                                  20            In short, defendant has done no more than rely on “conjecture, speculation, or star

                                  21   gazing” to establish the requisite amount in controversy. Pretka v. Kolter City Plaza II,

                                  22   Inc., 608 F.3d 744, 754 (11th Cir. 2010). “[I]t would be inherently speculative for this

                                  23   Court to conclude that the amount in controversy requirement can be met by simply

                                  24   asserting that large punitive damage awards have been awarded in the past against

                                  25   insurance companies” for claims based on fouls smells in cars. See Conrad Assocs.,

                                  26   994 F. Supp. at 1201 (quoting Haisch v. Allstate Insurance Co., 942 F. Supp. 1245, 1248

                                  27

                                  28   3
                                           Defendant has not made any argument with respect to attorneys’ fees.
                                                                                  6
                                  1    (D. Ariz. 1996)). Defendant has not met its burden to show by a preponderance that the

                                  2    amount in controversy exceeds $75,000 by simply pointing to two cherry-picked cases

                                  3    where verdicts exceeded $75,000—one of which may not even have had such a

                                  4    verdict—and making no attempt to explain whether or how those cases are analogous to

                                  5    the present action, or why the court should otherwise consider them instructive as to the

                                  6    amount in controversy. “Defendant has also not provided a sound basis for this Court to

                                  7    estimate a potential award of damages, and the Court will not speculate. The evidence

                                  8    offered by Defendant is too vague to establish subject matter jurisdiction.” MIC Philberts

                                  9    Investments, 2012 WL 2118239, at *6; accord Conrad Assocs., 994 F. Supp. at 1201

                                  10   (“Defendant’s burden cannot be met simply by pointing out that the complaint seeks

                                  11   punitive damages and that any damages awarded under such a claim could total a large

                                  12   sum of money, particularly in light of the high burden that must be met in order for a
Northern District of California
 United States District Court




                                  13   plaintiff even to be eligible for receipt of discretionary punitive damages.”).

                                  14                                          CONCLUSION

                                  15          For the foregoing reasons, plaintiff’s motion to remand is GRANTED and the court

                                  16   REMANDS this action to the Contra Costa County Superior Court. The hearing

                                  17   scheduled for February 12, 2020 is VACATED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 3, 2020

                                  20                                                      /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      7
